 

10:

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Oo © ~~ DBR wv FP WG &

 

Case 2:17-cv-01741-JLR Document 75-1 Filed 05/01/19 Page 1 of 1

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
BRETT CALDWELL, an individual, Case No. 2:17-cv-01741-JLR
Plaintifr +4| T2ROBOSER] ORDER GRANTING
ans | DEFENDANT THE BOEING

 

COMPANY’S MOTION TO EXTEND
DEADLINE FOR DEFENDANT TO
FILE A BILL OF COSTS

¥.

- THE BOEING COMPANY, a Delaware
Corporation and DOES 1-10,

 

Defendant.

 

Upon consideration of Defendant The Boeing Company’s Motion to Extend Deadline for
Defendant to File a Bill of Costs, and there being good cause shown, it is hereby ORDERED that

the motion is GRANTED. It is further ORDERED that Defendant shall file its Bill of Costs no

| 9 QOx

THE HONORABLE JAMES L. ROBART
UNITED STATES DISTRICT JUDGE

later than May 15, 2019,

Dated this ye day of

 

MorGANn, LEWIS & Bockrus LLP
Attorneys at Law
[PROPOSED] ORDER -1 1111 Pennsylvania Avenue, NW
: Washington, DC 20004
+1,202.739.3000

 

 
